DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/2/2021 have been entered.  In the amendment, the specification has been amended.  Claims 16 and 20 have been amended. 
The objection to the specification has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-10, filed 6/2/2021, with respect to the rejections of claims 16, 17, and 20 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 16, 17, and 20 under 35 U.S.C. § 112(a) have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; and a processor in communication with each laser rangefinder of the first and second sets to (i) receive signals indicative of the distance measured by each laser rangefinder (ii) generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location, and (iii) determine whether the first plot line graphic and the second plot line graphic are aligned with one another. 
Independent claim 12 recites an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a mounting station to mount each laser rangefinder of the first and second sets thereto; and a processor in communication with each laser rangefinder of the first and second sets to (i) simultaneously trigger each of the laser rangefinders of the first and second sets to take a measurement of its distance to its respective target location, (ii) receive signals indicative of the distance measured by each laser rangefinder, (iii) generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location, and (iv) determine whether the first plot line graphic and the second plot line graphic are aligned with one another. 
Independent claim 14 recites a method for rigging the flight control of an aircraft, comprising: a first set of laser rangefinders measuring, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of the aircraft; a second set of laser rangefinders measuring, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a processor in communication with each laser rangefinder of the first and second sets receiving signals indicative of the distance measured by each laser rangefinder of the first and second sets; the processor generating a first plot line graphic of the measured distances of each laser rangefinder of the first set to its respective target location and a second plot line graphic of the measured distances of each laser rangefinder of the second set to its respective target location; and the processor determining whether the first plot line graphic and the second plot line graphic are aligned with one another. 
The claimed limitations 
as recited in independent claim 1, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another 
as recited in independent claim 12, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another  
and 
as recited in independent claim 14, in particular, 
the processor generating a first plot line graphic of the measured distances of each laser rangefinder of the first set to its respective target location and a second plot line graphic of the measured distances of each laser rangefinder of the second set to its respective target location 
and 
the processor determining whether the first plot line graphic and the second plot line graphic are aligned with one another 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Marsh et al. (US 2010/0201972), teaches 
an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; and a processor in communication with each laser rangefinder of the first and second sets to (i) receive signals indicative of the distance measured by each laser rangefinder 
an optical system for aircraft flight control rigging, comprising: a first set of laser rangefinders to measure, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of an aircraft; a second set of laser rangefinders to measure, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a mounting station to mount each laser rangefinder of the first and second sets thereto; and a processor in communication with each laser rangefinder of the first and second sets to (i) simultaneously trigger each of the laser rangefinders of the first and second sets to take a measurement of its distance to its respective target location, (ii) receive signals indicative of the distance measured by each laser rangefinder 
a method for rigging the flight control of an aircraft, comprising: a first set of laser rangefinders measuring, for each laser rangefinder of the first set, a distance from the laser rangefinder to a respective target location on a fixed surface of the aircraft; a second set of laser rangefinders measuring, for each laser rangefinder of the second set, a distance to a respective target location on a control surface of the aircraft; a processor in communication with each laser rangefinder of the first and second sets receiving signals indicative of the distance measured by each laser rangefinder of the first and second sets. 
Another prior art reference, Stahl et al. (US 9,216,829), teaches providing an appropriate marker or indication of alignment. 
Another prior art reference, Marsh et al. (EP 2944918) teaches simultaneous laser measurements (as well as sequential measurements). 
Another prior art reference, Rosique Gómez et al. (EP 3364148), teaches mounting a rigging tool for a laser rangefinder for aligning a control surface of an aircraft. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in independent claim 1, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another 
as recited in independent claim 12, in particular, 
generate a first plot line graphic of the measured distances of each of the laser rangefinders of the first set to its respective target location and a second plot line graphic of the measured distances of each of the laser rangefinders of the second set to its respective target location 
and 
determine whether the first plot line graphic and the second plot line graphic are aligned with one another  
and 
as recited in independent claim 14, in particular, 
the processor generating a first plot line graphic of the measured distances of each laser rangefinder of the first set to its respective target location and a second plot line graphic of the measured distances of each laser rangefinder of the second set to its respective target location 
and 
the processor determining whether the first plot line graphic and the second plot line graphic are aligned with one another. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645